Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, the prior art fails to teach or disclose a luminaire, comprising: 
a base supporting multiple light emitting elements
a first wall and a second wall each extending along a first direction from a respective first end facing the LEEs to a respective second end, the first and second walls having light-reflective surfaces facing each other spaced apart forming a hollow channel
the light-reflective surfaces of the first and second walls having:
 first portions that curve in opposite directions, second portions that are parallel, and third portions that curve in like directions
 the first portions are arranged facing the LEEs to provide an input aperture that receives light from the LEEs, the third portions are arranged to provide an exit aperture that outputs output light into an ambient environment, and the first and second walls are configured to propagate light from the input aperture to the exit aperture.


and first and second walls extending along a first direction from first ends proximate multiple LEEs (light emitting elements) to second ends, the first and second walls having light-reflective surfaces facing each other spaced apart by a hollow channel
in a cross-sectional plane parallel to the first direction, the light-reflective surfaces of the first and second walls have first portions that curve in opposite directions and third portions that curve in like directions; 
the first portions are arranged proximate the LEEs to provide an input aperture for receiving light from the LEEs, the third portions are arranged to provide an exit aperture for outputting light into an ambient environment, and the first and second walls are configured to propagate light from the input aperture to the exit aperture.

As for claim 15, the prior art fails to teach or disclose luminaire, comprising:
a plurality of light emitting elements with a base supporting the light emitters
 a hollow light guide comprising a pair of walls each extending along an axis of the luminaire from the light emitting elements to an exit aperture, 
a first surface of a first of the pair of walls being separated from the first surface of a second of the pair of walls in a direction orthogonal to the axis by a channel along which the hollow light guide directs light from the light emitting elements to the exit aperture, wherein, in cross-section, the 
a second portion extending along the axis following the first portion in which the first surfaces of the pair of walls are parallel, and a third portion extending along the axis following the second portion in which the first surfaces of the pair of walls curve in the same direction; 

The closest prior art found was Isbrucker WO 2016073878 which teaches many of the features of claims 1, 12, and 15, particularly:
a plurality of LEDS on a base (see 310, Fig 3b)
first hollow light guide portion with first and second walls with reflective inner surfaces (see 302) and a first portion that curve in opposite directions (see curvature near light sources, Fig 3b), a second portion with the first and second walls being parallel (portion of 330 shown parallel in Fig 3b), and a third portion with a curvature like directions and the third portion being the light output end of the device.  However, Isbrucker teaches the third portion being a solid optical shaping member (see 140, 340, page 8 lines 12+), the instant invention claims that the third portion is hollow.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  DAU US ‘189, MAGNO WO‘759, and BRETSCHNEIDER WO ‘138 are all cited for having relevant lighting devices that utilize a linear arrangement of LEDs and hollow optics with reflective inner surfaces as well as various arrangements of different curvatures for the optics.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/EVAN P DZIERZYNSKI/           Primary Examiner, Art Unit 2875